Exhibit 10.2

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE AND DISTRIBUTION
THEREOF, AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR ANY STATE SECURITIES LAWS.  SUCH SECURITIES
MAY NOT BE OFFERED FOR SALE, SOLD, PLEDGED, HYPOTHECATED, OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN OPINION OF COUNSEL IN A
FORM REASONABLY ACCEPTABLE TO COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED DUE
TO AN EXEMPTION THEREFROM UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES
LAWS.

 

AMENDED AND RESTATED WARRANT TO PURCHASE

 

SHARES OF COMMON STOCK OF

 

TREMOR VIDEO, INC.

 

(Void after June 30, 2017)

 

This certifies that VENTURE LENDING & LEASING IV, LLC, a Delaware limited
liability company, or assigns (“Holder”), for value received, is entitled to
purchase from TREMOR VIDEO, INC., a Delaware corporation (“Company”), that
number of fully paid and nonassessable shares of Company’s Common Stock (“Common
Stock”) determined in accordance with the next paragraph, for cash at a price of
$2.4575 per share (the “Stock Purchase Price”) at any time or from time to time
up to and including 5:00 p.m. (Pacific time) on June 30, 2017 (the “Expiration
Date”), upon surrender to Company at its principal office at 53 West 23rd
Street, New York, New York 10010  (or at such other location as Company may
advise Holder in writing) of this Warrant properly endorsed with the form of
subscription attached hereto as Exhibit “A” (the “Form of Subscription”) duly
completed and signed and upon full payment in cash or by check of the aggregate
Stock Purchase Price for the number of shares for which this Warrant is being
exercised determined in accordance with the provisions hereof.  Holder may also
exercise this Warrant on a cashless or “net issuance” basis as described in
Section 1(b).  This Warrant is issued in connection with the Loan and Security
Agreement dated as of December 7, 2006 (as amended, restated and supplemented
from time to time, the “Loan Agreement”) between Company and Venture Lending &
Leasing IV, Inc., an affiliate of Holder (“Lender”).  Capitalized terms used
herein and not otherwise defined in this Warrant shall have the
meaning(s) ascribed to them in the Loan Agreement unless the context would
otherwise require.  This Warrant amends and restates that certain warrant
originally issued December 7, 2006, as amended.

 

This Warrant may be exercised, in whole or in part at an exercise price equal to
the Stock Purchase Price, for 31,130 shares of Common Stock (the “Warrant
Shares”).  If in any case such number includes a fraction, the fraction shall be
rounded down to the closest integral number.  As soon as reasonably practicable
after the occurrence of the latest event or condition necessary to determine the
actual number of Warrant Shares, Company shall execute and deliver a supplement
to this Warrant in substantially the form of Exhibit “C” attached hereto,
completed with such quantity term and other information as has been determined
as a result of the occurrence of such events or conditions.  The provisions of
such supplement, once completed and executed, shall control the interpretation
and exercise of this Warrant; provided, however, that the failure of Company to
deliver such supplement shall not affect the rights of Holder of this Warrant to
receive the number of shares of Common Stock as set forth herein. The Stock
Purchase Price and the number of Warrant Shares are subject to further
adjustment as provided in Section 4.

 

This Warrant is subject to the following additional terms and conditions:

 

1.                                      Exercise: Issuance of Certificates;
Payment for Shares.

 

(a)                                 Unless an election is made pursuant to
clause (b) of this Section 1, this Warrant shall be exercisable at the option of
Holder, at any time or from time to time, by delivery of this Warrant properly
endorsed

 

--------------------------------------------------------------------------------


 

with the Form of Subscription duly completed and signed on or before the
Expiration Date for all or any portion of the Warrant Shares (but not for a
fraction of a share) by payment in full with immediately available funds in an
amount equal to the Stock Purchase Price multiplied by the number of Warrant
Shares to be purchased.  Company agrees that the Warrant Shares shall be and are
deemed to be issued to Holder hereof as the record owner of such shares as of
the close of business on the date on which the Form of Subscription shall have
been delivered and payment made for such shares.  Subject to the provisions of
Section 2, certificates for the Warrant Shares so purchased, together with any
other securities or property to which Holder hereof is entitled upon such
exercise, shall be delivered to Holder hereof by Company at Company’s reasonable
expense within a reasonable time after the rights represented by this Warrant
have been so exercised.  Except as provided in clause (b) of this Section I , in
case of a purchase of less than all the Warrant Shares, Company shall cancel
this Warrant and execute and deliver a new Warrant or Warrants of like tenor for
the balance of the Warrant Shares surrendered upon such purchase to Holder
hereof within a reasonable time.  Each stock certificate so delivered shall be
in such denominations of Common Stock as may be requested by Holder hereof and
shall be registered in the name of such Holder or such other name as shall be
designated by such Holder, subject to the limitations contained in Section 2.

 

(b)                                 Holder, in lieu of exercising this Warrant
by the cash payment of the Stock Purchase Price pursuant to clause (a) of this
Section 1, may elect, at any time on or before the Expiration Date, to surrender
this Warrant properly endorsed with the Form of Subscription duly completed and
signed, and receive that number of Warrant Shares computed using the following
formula:

 

Y(A-B)

X =    A

 

Where:         X =                             the number of shares of Common
Stock to be issued to Holder.

 

Y =                             the number of shares of Common Stock that Holder
would otherwise have been entitled to purchase hereunder pursuant to
Section 1(a) (or such lesser number of shares as Holder may designate in the
case of a partial exercise of this Warrant).

 

A =                             the Per Share Price (as defined in
Section 1(c) below) of one (1) share of Common Stock at the time the net
issuance election under this Section 1(b) is made.

 

B =                             the Stock Purchase Price then in effect.

 

Election to exercise under this Section 1(b) may be made by delivering a signed
Form of Subscription to Company via facsimile, to be followed by delivery of
this Warrant.

 

(c)                                  For purposes of Section 1(b), “Per Share
Price” means:

 

(i)                                    If the Common Stock is traded on a
securities exchange or actively traded over-the-counter:

 

(1)                                 If the Common Stock is traded on a
securities exchange, the Per Share Price shall be deemed to be the closing price
of the Common Stock as listed on such exchange, as published in the Western
Edition of The Wall Street Journal for the trading day immediately prior to the
date of Holder’s election hereunder.

 

(2)                                 If the Common Stock is actively traded over
the counter, the Per Share Price shall be deemed to be the closing bid or sale
price, whichever is applicable, of the Common Stock for the trading day
immediately prior to the date of Holder’s election hereunder.

 

(ii)                                If Section 1(c)(i) above is not applicable,
the Per Share Price shall be determined in good faith by the Board of Directors
of Company (the “Board of Directors”).

 

--------------------------------------------------------------------------------


 

2.                                      Limitation on Transfer.

 

(a)                                 This Warrant and the Common Stock shall not
be transferable except upon the conditions specified in this Section 2, which
conditions are intended to ensure compliance with the provisions of the
Securities Act.  Each holder of this Warrant or the Common Stock issuable
hereunder will cause any proposed transferee of the Warrant or Common Stock to
agree in writing to take and hold such securities subject to the provisions and
upon the conditions specified in this Section 2.  Notwithstanding the foregoing
and any other provision of this Section 2, but subject to compliance with
applicable securities laws, Holder may freely transfer all or part of this
Warrant or the Warrant Shares (or the securities issuable, directly or
indirectly, upon conversion of the Warrant Shares, if any) at any time to any
lender transferee of a portion of the loan commitment of Holder under the Loan
Agreement, by giving Company notice of the portion of this Warrant being
transferred setting forth the name, address and taxpayer identification number
of the transferee and surrendering this Warrant to Company for reissuance to the
transferee(s) (and Holder, if applicable).  Each transferee shall agree in
writing to be bound by the provisions of this Warrant prior to the effectiveness
of such transfer.  Notwithstanding the foregoing, in no event shall any transfer
of this Warrant or the Warrant Shares be made to a direct competitor of Company,
as determined in good faith by the Board of Directors, or to any of such
competitor’s affiliates.

 

(b)                                 Each certificate representing (i) this
Warrant, (ii) the Warrant Shares, and (iii) any other securities issued upon any
stock split, stock dividend, recapitalization, merger, consolidation or similar
event, shall (unless otherwise permitted by the provisions of this Section 2 or
unless such securities have been registered under the Securities Act or sold
under Rule 144) be stamped or otherwise imprinted with a legend substantially in
the following form (in addition to any legend required under applicable state
securities laws):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE AND DISTRIBUTION
THEREOF, AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR ANY STATE
SECURITIES LAWS.  SUCH SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, PLEDGED,
HYPOTHECATED, OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN
OPINION OF COUNSEL IN A FORM REASONABLY ACCEPTABLE TO COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED DUE TO AN EXEMPTION THEREFROM UNDER SAID ACT AND
ANY APPLICABLE STATE SECURITIES LAWS.

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A LOCK-UP PERIOD
FOLLOWING THE EFFECTIVE DATE OF A REGISTRATION STATEMENT OF COMPANY FILED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AS SET FORTH IN THAT CERTAIN WARRANT
BETWEEN COMPANY AND THE ORIGINAL HOLDER OF THESE SHARES, A COPY OF WHICH MAY BE
OBTAINED AT COMPANY’S PRINCIPAL OFFICE. SUCH LOCK-UP PERIOD IS BINDING ON
TRANSFEREES OF THESE SHARES.

 

(c)                                  Holder of this Warrant and each person to
whom this Warrant is subsequently transferred (by acceptance of such transfer)
represents and warrants to Company that it will not transfer this Warrant or any
Warrant Shares unless a registration statement under the Securities Act was in
effect with respect to such securities at the time of issuance thereof, and
agrees not to offer for sale, sell, pledge, distribute, transfer or otherwise
dispose of this Warrant or any securities issued upon its exercise except
pursuant to (i) an effective registration statement under the Securities Act,
(ii) Rule 144 under the Securities Act (or any other rule under the Securities
Act relating to the disposition of securities), or (iii) an opinion of counsel,
reasonably satisfactory to counsel for Company, that an exemption from such
registration is available.

 

(d)                                 “Market Stand-Off” Agreement.  Holder (and
its affiliates) hereby agrees that it shall not sell, offer, pledge, contract to
sell, grant any option or contract to purchase, purchase any option or contract
to sell, grant any right or warrant to purchase, lend or otherwise transfer or
encumber, directly or indirectly, any Warrant Shares or other securities of
Company held by Holder, nor shall Holder enter into any swap, hedging or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any Warrant Shares or other securities of Company
held by Holder during the one hundred eighty (180) day period following the
effective date of a registration statement of Company filed in connection with
Company’s initial

 

--------------------------------------------------------------------------------


 

underwritten public offering under the Act (the “Lock-Up Period”); provided that
for the purpose of compliance with NASD Rule 2711(f)(4), if (i) during the last
17 days of the initial Lock-Up Period, Company releases earnings results or
material news or a material event relating to Company occurs or (ii) prior to
the expiration of the initial Lock-Up Period, Company announces that it will
release earnings results during the 16-day period beginning on the last day for
the initial Lock-Up Period, then in each case, each Holder hereby consents to an
extension to the Lock-Up Period until the expiration of the 18-day period
beginning on the date of release of the earnings results or the occurrence of
the material news or material event, as applicable, unless such extension is
waived in writing.  Company may impose stop-transfer instructions and may stamp
each such certificate with the second legend set forth in Section 2(b) hereof
with respect to the Warrant Shares or other securities of Company held by Holder
subject to the foregoing restriction until the end of such Lock-Up Period. 
Holder agrees to execute a market standoff agreement with said underwriters in
customary form consistent with the provisions of this Section 2(d). 
Notwithstanding the foregoing, this Market Stand-Off will be binding on Holder
(and its affiliates) only to the extent that all officers and directors of
Company and holders of at least the Threshold Percentage (as defined below) of
Company’s voting securities are either bound by, or have agreed to be bound by,
similar agreements.  “Threshold Percentage” shall be equal to the minimum
percentage ownership of Company’s voting securities required pursuant to the
Rights Agreement (as defined below), as may be amended from time to time, to be
bound by similar agreements.

 

3.                                      Shares to be Full Paid; Reservation of
Shares.  Company covenants and agrees that all Warrant Shares will, upon
issuance, be duly authorized, validly issued, fully paid and nonassessable and
free from all preemptive rights of any stockholder and free of all taxes, liens
and charges with respect to the issue thereof Company further covenants and
agrees that during the period within which the rights represented by this
Warrant may be exercised, Company will at all times have authorized and
reserved, for the purpose of issue or transfer upon exercise of the subscription
rights evidenced by this Warrant, a sufficient number of shares of authorized
but unissued Common Stock, or other securities and property, when and as
required to provide for the exercise of the rights represented by this Warrant. 
Company will use its reasonable best efforts to assure that such shares of
Common Stock may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of any domestic securities
exchange upon which the Common Stock may be listed; provided, however, that
Company shall not be required to effect a registration statement under federal
or state securities laws with respect to such exercise except as provided in
Section 9.  Company will not take any action which would result in any
adjustment of the Stock Purchase Price (i) if the total number of shares of
Common Stock issuable after such action upon exercise of all outstanding
warrants, together with all shares of Common Stock then outstanding and all
shares of Common Stock then issuable upon exercise of all options and upon the
conversion of all convertible securities then outstanding, would exceed the
total number of shares of Common Stock then authorized by Company’s Certificate
of Incorporation or (ii) if the par value per share of the Common Stock would
exceed the Stock Purchase Price.

 

4.                                      Adjustment of Stock Purchase Price and
Number of Shares.  The Stock Purchase Price and the number of Warrant Shares
shall be subject to adjustment from time to time upon the occurrence of certain
events described in this Section 4; provided, however, that no adjustment will
be made pursuant to this Section 4 to the extent that such adjustment would be
duplicative of any adjustment set forth in Company’s Certificate of
Incorporation as in effect on the date of such adjustment.  Upon each adjustment
of the Stock Purchase Price, Holder of this Warrant shall thereafter be entitled
to purchase, at the Stock Purchase Price resulting from such adjustment, the
number of shares obtained by multiplying the Stock Purchase Price in effect
immediately prior to such adjustment by the number of Warrant Shares purchasable
pursuant hereto immediately prior to such adjustment, and dividing the product
thereof by the Stock Purchase Price resulting from such adjustment.

 

4.1                               Subdivision or Combination of Stock.  In case
Company shall at any time subdivide its outstanding shares of Common Stock into
a greater number of shares, the Stock Purchase Price in effect immediately prior
to such subdivision shall be proportionately reduced, and the number of Warrant
Shares shall be proportionately increased.  Conversely, in case the outstanding
shares of Common Stock of Company shall be combined into a smaller number of
shares, the Stock Purchase Price in effect immediately prior to such combination
shall be proportionately increased, and the number of Warrant Shares shall be
proportionately reduced.

 

--------------------------------------------------------------------------------


 

4.2                               Dividends in Common Stock, Other Stock,
Property, Reclassification.  If at any time or from time to time the holders of
Common Stock (or any shares of stock or other securities at the time receivable
upon the exercise of this Warrant) shall have received or become entitled to
receive, without payment therefor,

 

(a)                                 Common Stock, or any shares of stock or
other securities whether or not such securities are at any time directly or
indirectly convertible into or exchangeable for Common Stock, or any rights or
options to subscribe for, purchase or otherwise acquire any of the foregoing by
way of dividend or other distribution,

 

(b)                                 any cash paid or payable otherwise than as a
cash dividend, or

 

(c)                                  Common Stock or other or additional stock
or other securities or property (including cash) by way of spin off, split-up,
reclassification, combination of shares or similar corporate rearrangement,
(other than shares of Common Stock issued as a stock split, adjustments in
respect of which shall be covered by the terms of Section 4.1),

 

Then and in each such case, Holder hereof shall, upon the exercise of this
Warrant, be entitled to receive, in addition to the number of shares of Common
Stock receivable thereupon, and without payment of any additional consideration
therefore, the amount of stock and other securities and property (including cash
in the cases referred to in clauses (b) and (c) above) which such Holder would
hold on the date of such exercise had he been the holder of record of such
Common Stock as of the date on which holders of Common Stock received or became
entitled to receive such shares and/or all other additional stock and other
securities and property.

 

4.3                               Change of Control.  If any capital
reorganization of the capital stock of Company, or any consolidation or merger
of Company with another entity, or the sale of all or substantially all of its
assets to another entity (each, a “Change of Control”) shall be effected in such
a way that Holders of Common Stock shall be entitled to receive stock,
securities or assets with respect to or in exchange for Common Stock, then,

 

(a)                                 in the event that (i) the effective per
share price of the Common Stock in such Change of Control is at least three
(3) times the Stock Purchase Price in effect at the time of such Change of
Control, (ii) the consideration received in such Change of Control consists
solely of cash or shares of a publicly traded company listed on a national
market or exchange which may be sold without restrictions immediately after the
close of such Change of Control transaction, (iii) Company’s stockholders own
less than 50% of the voting securities of the surviving entity, and (iv) the
surviving entity does not assume any stock purchase options (other than options
and stock grants issued pursuant to Company’s equity incentive plan, if any) or
other warrants of Company, then this Warrant shall be deemed exercised in
accordance with the provisions of Section 1(b) upon the closing of such Change
of Control transaction, or

 

(b)                                 in all other cases, as a condition of such
Change of Control, lawful and adequate provisions shall be made whereby Holder
hereof shall thereafter have the right to purchase and receive (in lieu of the
shares of the Common Stock of Company immediately theretofore purchasable and
receivable upon the exercise of the rights represented hereby) such shares of
stock, securities or assets as may be issued or payable with respect to or in
exchange for a number of outstanding shares of such Common Stock equal to the
number of shares of such stock immediately theretofore purchasable and
receivable upon the exercise of the rights represented hereby.  In any such
case, appropriate provision shall be made with respect to the rights and
interests of Holder of this Warrant to the end that the provisions hereof
(including, without limitation, provisions for adjustments of the Stock Purchase
Price and of the number of Warrant Shares) shall thereafter be applicable, as
nearly as may be possible, in relation to any shares of stock, securities or
assets thereafter deliverable upon the exercise hereof.  Promptly after the
consummation of any Change of Control, the successor entity (if other than
Company) resulting from such Change of Control shall, upon Holder’s request,
deliver a written instrument, executed and mailed or delivered to the registered
Holder hereof at the last address of such Holder appearing on the books of
Company, evidencing the assumption of the obligation to deliver to such Holder
such shares of stock, securities or assets as, in accordance with the foregoing
provisions, such Holder may be entitled to purchase.

 

4.4                               [Intentionally Omitted.]

 

--------------------------------------------------------------------------------


 

4.5                               Notice of Adjustment.  Upon any adjustment of
the Stock Purchase Price, and/or any increase or decrease in the number of
Warrant Shares, Company shall give written notice thereof, by first class mail,
postage prepaid, addressed to the registered holder of this Warrant at the
address of such holder as shown on the books of Company, The notice, which may
be substantially in the form of Exhibit “C” attached hereto, shall be signed by
Company’s chief financial officer and shall state the Stock Purchase Price
resulting from such adjustment and the increase or decrease, if any, in the
number of Warrant Shares, setting forth in reasonable detail the method of
calculation and the facts upon which such calculation is based.

 

4.6                               Other Notices.  If at any time:

 

(a)                                 Company shall declare any cash dividend upon
its Common Stock;

 

(b)                                 Company shall declare any dividend upon its
Common Stock payable in stock or make any special dividend or other distribution
to the holders of such Common Stock;

 

(c)                                  [Intentionally Omitted.]

 

(d)                                 there shall be any capital reorganization or
reclassification of the capital stock of Company, or consolidation or merger of
Company with, or sale of all or substantially all of its assets to, another
entity;

 

(e)                                  there shall be a voluntary or involuntary
dissolution, liquidation or winding-up of Company; or

 

(f)                                   Company shall take or propose to take any
other action, notice of which is actually provided to holders of the Common
Stock;

 

then, in any one or more of said cases, Company shall give, by first class mail,
postage prepaid, addressed to Holder of this Warrant at the address of such
Holder as shown on the books of Company, (i) the same notice provided to holders
of Common Stock of the date on which the books of Company shall close or a
record shall be taken for such dividend, distribution or subscription rights or
for determining rights to vote in respect of any such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding-up, or other action and (ii) in the case of any such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding-up, or other action, the same notice provided to holders of Common
Stock.  Any notice given in accordance with the foregoing clause (i) shall also
specify, in the case of any such dividend, distribution or subscription rights,
the date on which the holders of Common Stock shall be entitled thereto.  Any
notice given in accordance with the foregoing clause (ii) shall also specify the
date on which the holders of Common Stock shall be entitled to exchange their
Common Stock for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation or winding-up, or other action as the case may be.

 

4.7                               Certain Events.  If any change in the
outstanding Common Stock of Company or any other event occurs as to which the
other provisions of this Section 4 are not strictly applicable or if strictly
applicable would not fairly effect the adjustments to this Warrant in accordance
with the essential intent and principles of such provisions, then the Board of
Directors shall make in good faith an adjustment in the number and class of
shares issuable under this Warrant, the Stock Purchase Price and/or the
application of such provisions, in accordance with such essential intent and
principles, so as to protect such purchase rights as aforesaid.  The adjustment
shall be such as will give Holder of this Warrant upon exercise for the same
aggregate Stock Purchase Price the total number, class and kind of shares as
Holder would have owned had this Warrant been exercised prior to the event and
had Holder continued to hold such shares until after the event requiring
adjustment.

 

4.8                               [Intentionally Omitted.]

 

5.                                      Issue Tax.  The issuance of certificates
for any Warrant Shares upon the exercise of this Warrant shall be made without
charge to Holder of this Warrant for any issue tax in respect thereof; provided,
however, that

 

--------------------------------------------------------------------------------


 

Company shall not be required to pay any tax which may be payable in respect of
any transfer involved in the issuance and delivery of any certificate in a name
other than that of the then Holder of this Warrant being exercised.

 

6.                                      Closing of Books.  Company will at no
time close its transfer hooks against the transfer of this Warrant or of any
Warrant Shares in any manner which interferes with the timely exercise of this
Warrant.

 

7.                                      No Voting or Dividend Rights; Limitation
of Liability.  Nothing contained in this Warrant shall be construed as
conferring upon Holder hereof any rights as a stockholder (except for those
rights granted to Holder under this Warrant or any other Loan Document),
including the right to vote or to consent as a stockholder in respect of
meetings of stockholders for the election of directors of Company or any other
matters or any rights whatsoever as a stockholder of Company.  Without limiting
the generality of the foregoing, no dividends or interest shall be payable or
accrued in respect of this Warrant or the interest represented hereby or the
Warrant Shares until, and only to the extent that, this Warrant shall have been
exercised.  No provisions hereof, in the absence of affirmative action by Holder
to purchase shares of Common Stock, and no mere enumeration herein of the rights
or privileges of Holder hereof, shall give rise to any liability of such Holder
for the Stock Purchase Price or as a stockholder of Company, whether such
liability is asserted by Company or by its creditors.

 

8.                                      [Intentionally Omitted.]

 

9.                                      Registration Rights.  The Common Stock
issuable upon the exercise of this Warrant shall be deemed “registrable
securities” or otherwise entitled to hold all of the registration rights set
forth in the Investor Rights Agreement dated as of September 6, 2011 (the
“Rights Agreement”) with the following exceptions and clarifications: (i) Holder
will have no right to initiate a demand registration under Section 2.1 of the
Rights Agreement; (ii) Holder will be subject to the same provisions regarding
indemnification as contained in the Rights Agreement; and (iii) the registration
rights are freely assignable by Holder of this Warrant in connection with a
permitted transfer of this Warrant or the Warrant Shares issuable upon exercise
hereof.

 

10.                               Rights and Obligations Survive Exercise of
Warrant.  The rights and obligations of Company, of Holder of this Warrant and
of the holder of Warrant Shares, contained in Sections 2, 6 and 9 shall survive
the exercise of this Warrant.

 

11.                               Modification and Waiver.  This Warrant and any
provision hereof may be changed, waived, discharged or terminated only by an
instrument in writing signed by the party against which enforcement of the same
is sought.

 

12.                               Notices.  Any notice, request or other
document required or permitted to be given or delivered to Holder hereof or
Company shall be made in writing and deemed to have been given (i) upon receipt
if delivered personally or by courier (ii) upon confirmation of receipt if by
telecopy or (iii) three business days after deposit in the US mail, with postage
prepaid and certified or registered, to each such Holder at its address as shown
on the books of Company or to Company at the address indicated therefor in the
first paragraph of this Warrant.

 

13.                               Binding Effect on Successors.  This Warrant
shall be binding upon any corporation succeeding Company pursuant to a Change of
Control.  All of the obligations of Company relating to the Common Stock
issuable upon the exercise of this Warrant shall survive the exercise and
termination of this Warrant.  All of the covenants and agreements of Company
shall inure to the benefit of the successors and assigns of Holder hereof
Company will, at the time of the exercise of this Warrant, in whole or in part,
upon request of Holder hereof but at Company’s expense, acknowledge in writing
its continuing obligation to Holder hereof in respect of any rights (including,
without limitation, any right to registration of the shares of Common Stock) to
which Holder hereof shall continue to be entitled after such exercise in
accordance with this Warrant; provided, that the failure of Holder hereof to
make any such request shall not affect the continuing obligation of Company to
Holder hereof in respect of such rights.

 

14.                               Descriptive Headings and Governing Law.  The
descriptive headings of the several sections and paragraphs of this Warrant are
inserted for convenience only and do not constitute a part of this Warrant. 
This

 

--------------------------------------------------------------------------------


 

Warrant shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the laws of the State of California.

 

15.                               Lost Warrants or Stock Certificates.  Company
represents and warrants to Holder hereof that upon receipt of evidence
reasonably satisfactory to Company of the loss, theft, destruction, or
mutilation of any Warrant or any stock certificate issued upon exercise thereof
and, in the case of any such loss, theft or destruction, upon receipt of an
indemnity reasonably satisfactory to Company, or in the case of any such
mutilation upon surrender and cancellation of such Warrant or any such stock
certificate, Company will issue and deliver a new Warrant or stock certificate,
of like tenor, in lieu of the lost, stolen, destroyed or mutilated Warrant or
stock certificate at Holder’s expense.

 

16.                               Fractional Shares.  No fractional shares shall
be issued upon exercise of this Warrant.  Company shall, in lieu of issuing any
fractional share, pay the holder entitled to such fraction a sum in cash equal
to such fraction multiplied by the then effective Stock Purchase Price.

 

17.                               Representations of Holder.  With respect to
this Warrant, Holder represents and warrants to Company as follows:

 

17.1                        Experience.  It is experienced in evaluating and
investing in companies engaged in businesses similar to that of Company; it
understands that investment in this Warrant involves substantial risks; it has
made detailed inquiries concerning Company, its business and services, its
officers and its personnel; the officers of Company have made available to
Holder any and all written information it has requested; the officers of Company
have answered to Holder’s satisfaction all inquiries made by it; in making this
investment it has relied upon information made available to it by Company; and
it has such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risks of investment in Company and it is
able to bear the economic risk of that investment.

 

17.2                        Investment.  It is acquiring this Warrant for
investment for its own account and not with a view to, or for resale in
connection with, any distribution thereof.  It understands that this Warrant and
the shares of Common Stock issuable upon exercise thereof have not been
registered under the Securities Act, nor qualified under applicable state
securities laws.

 

17.3                        Rule 144.  It acknowledges that this Warrant and the
Common Stock must be held indefinitely unless they are subsequently registered
under the Securities Act or an exemption from such registration is available. 
It has been advised or is aware of the provisions of Rule 144 promulgated under
the Securities Act.

 

17.4                        Access to Data.  It has had an opportunity to
discuss Company’s business, management and financial affairs with Company’s
management and has had the opportunity to inspect Company’s facilities.

 

18.                               Additional Representations and Covenants of
Company.  Company hereby represents, warrants and agrees as follows:

 

18.1                        Corporate Power.  Company has all requisite
corporate power and corporate authority to issue this Warrant and to carry out
and perform its obligations hereunder.

 

18.2                        Authorization.  All corporate action on the part of
Company, its directors and stockholders necessary for the authorization,
execution, delivery and performance by Company of this Warrant has been taken. 
This Warrant is a valid and binding obligation of Company, enforceable in
accordance with its terms, except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement of creditors’ rights generally, and (ii) as limited by
laws relating to the availability of specific performance, injunctive relief, or
other equitable remedies.

 

18.3                        Offering.  Subject in part to the truth and accuracy
of Holder’s representations set forth in Section 17 hereof, the offer, issuance
and sale of this Warrant is, and the issuance of Common Stock upon exercise of
this Warrant will be, exempt from the registration requirements of the
Securities Act, and are exempt

 

--------------------------------------------------------------------------------


 

from the qualification requirements of any applicable state securities laws; and
neither Company nor anyone acting on its behalf will take any action hereafter
that would cause the loss of such exemptions.

 

18.4                        Stock Issuance.  Upon exercise of this Warrant,
Company will use its reasonable best efforts to cause stock certificates
representing the Warrant Shares purchased pursuant to the exercise to be issued
in the names of Holder, its nominees or assignees, as appropriate promptly
following the time of such exercise.

 

18.5                        Certificates and By-Laws.  Company has provided
Holder with true and complete copies of the Charter and its By-Laws, each as
amended and in effect on the date of issuance of this Warrant.

 

(Signature Page Follows)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Company and Holder have caused this Warrant to be duly
executed by their officers, thereunto duly authorized this 28th day of October,
2013.

 

 

TREMOR VIDEO, INC.

 

 

 

 

 

By:

/ s / Adam Lichstein

 

 

 

 

Name:

Adam Lichstein

 

 

 

 

Title:

COO & General Counsel

 

 

 

 

 

VENTURE LENDING & LEASING IV, LLC,

 

a Delaware limited liability company

 

 

 

By:

Westech Investment Advisors, LLC

 

 

its Managing Member

 

 

 

 

By:

/ s / Maurice Werdegar

 

 

 

 

Name:

Maurice Werdegar

 

 

 

 

Title:

Vice President & COO

 

 

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

FORM OF SUBSCRIPTION

 

(To be signed only upon exercise of Warrant)

 

To:

 

 

 

o            The undersigned, the holder of the within Warrant, hereby
irrevocably elects to exercise the purchase right represented by such Warrant
for, and to purchase thereunder, (1) See Below                               
(      ) shares (the “Shares”) of Stock of                    and herewith makes
payment of                            Dollars ($                ) therefor, and
requests that the certificates for such shares be issued in the name of, and
delivered to,                 , whose address is                       .

 

o            The undersigned hereby elects to convert              percent
(    %) of the value of the Warrant pursuant to the provisions of
Section 1(b) of the Warrant.

 

The undersigned acknowledges that it has reviewed the representations and
warranties contained in Section 17 of this Warrant and by its signature below
hereby makes such representations and warranties to Company.

 

 

 

Dated

 

 

 

 

 

Holder:

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

 

(Address)

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)                                 Insert here the number of shares called for
on the face of the Warrant (or, in the case of a partial exercise, the portion
thereof as to which the Warrant is being exercised), in either case without
making any adjustment for additional stock or other securities or property or
cash which, pursuant to the adjustment provisions of the Warrant, may be
issuable upon exercise.

 

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned, the holder of the within Warrant, hereby
sells, assigns and transfers all of the rights of the undersigned under the
within Warrant, with respect to the number of shares of Common Stock covered
thereby set forth herein below, unto:

 

Name of Assignee

 

Address

 

No. of Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated

 

 

 

 

 

Holder:

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT “C”

 

[On letterhead of Company]

 

Reference is hereby made to that certain Amended and Restated Warrant dated
August     , 2013, issued by TREMOR VIDEO, INC., a Delaware corporation (the
“Company”), to VENTURE LENDING & LEASING IV, LLC, a Delaware limited liability
company (the “Holder”).

 

[IF APPLICABLE] The Warrant provides that the actual number and type of shares
of Company’s capital stock issuable upon exercise of the Warrant and the initial
exercise price per share are to be determined by reference to one or more events
or conditions subsequent to the issuance of the Warrant.  Such events or
conditions have now occurred or lapsed, and Company wishes to confirm the actual
number of shares issuable and the initial exercise price.  The provisions of
this Supplement to Warrant are incorporated into the Warrant by this reference,
and shall control the interpretation and exercise of the Warrant.

 

[IF APPLICABLE] Notice is hereby given pursuant to Section 4.5 of the Warrant
that the following adjustment(s) have been made to the Warrant: [describe
adjustments, setting forth details regarding method of calculation and facts
upon which calculation is based].

 

This certifies that Holder is entitled to purchase from Company
                                               (                          )
fully paid and nonassessable shares of Company’s Common Stock at a price of
                                                   Dollars
($                      ) per share (the “Stock Purchase Price”).  The Stock
Purchase Price and the number of shares purchasable under the Warrant remain
subject to adjustment as provided in Section 4 of the Warrant.

 

Executed this              day of                                 , 20      .

 

 

 

TREMOR VIDEO, INC.

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------